Exhibit 10.4

LOGO [g168476ex10_04.jpg]

 

INDEPENDENT CONTRACTOR’S AGREEMENT

Amendment #1

This amendment (“Amendment #1”) to the INDEPENDENT CONTRACTOR’S AGREEMENT (the
“Agreement”) made as of April 23, 2010, between Calpian, Inc. (fka Toyzap.com,
Inc., “Company”), and David N. Pilotte dba DNP Financial Strategies (“Advisor”)
shall be effective February 1, 2011 (“Effective Date”).

WHEREAS, Company and Advisor entered into the Agreement on April 23, 2010, and
Advisor has since been engaged by Company under the Agreement, and

WHEREAS, Company and Advisor desire to modify the Agreement to make certain
changes as set forth in this Amendment #1.

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties to this Amendment #1 agree as follows:

1. Section 2 of the Agreement is deleted in its entirety and replaced with the
following:

“2. Advisor will be paid a retainer of $18,000 per month (including 0% state
income tax), plus reasonable and documented expenses, for services performed
under this Agreement during the Term (as defined in Section 7 hereof) of this
Agreement. Current expectations are that Advisor’s services will be required
approximately 60% of the time, plus or minus, in any given month. Such retainer
and other compensation outlined herein, if any, shall be the full and total
compensation due Advisor without regard to actual hours incurred to meet the
needs of Company. All amounts incurred hereunder become due and payable on the
first day of each month in advance, and are not pro-ratable.

Company agrees to reimburse Advisor for all reasonable and documented
out-of-pocket expenses incurred in performing the services hereunder including,
but not limited to, travel (coach class), lodging, meals, equipment rental,
vehicle rental, supplies, telephone, fax and photocopying, all of which expenses
shall be incurred in compliance with the Company’s travel and entertainment
policy in effect from time to time and be subject to approval by the undersigned
Company representative or as otherwise designated. Notwithstanding the
foregoing, Advisor shall not incur any expense, singularly or in the aggregate
within any calendar month, exceeding $2,500 without the Company’s prior written
approval.”

 



--------------------------------------------------------------------------------

LOGO [g168476ex10_04.jpg]

 

2. Section 3 of the Agreement is deleted in its entirety and replaced with the
following:

“3. In each year, beginning in 2011, if the Company’s Board of Directors, in its
sole and absolute discretion, awards bonuses to executive officers based upon
individual performance, Company performance, a combination thereof, or upon any
other basis, then Advisor shall participate in such bonus awards.

In addition to all other compensation provided for in this Amendment, and
subject to Board approval, Advisor shall be awarded equity in Company
representing not less than 200,000 restricted shares or options exercisable at
the then-current fair market value of such stock as determined by the Board of
$.001 par value common stock of the Company, issued subject to a written equity
incentive plan to be adopted by the Board and approved by Company shareholders.
Such equity shall vest in equal installments on February 1, 2012, and the
anniversary of such date thereafter in 2013, 2014, and 2015. Advisor agrees to
be bound by similar lock-up restrictions on all such equity that Company’s other
officers and directors are bound by.”

3. Section 7 of the Agreement is deleted in its entirety and replaced with the
following:

“7. This Agreement shall be effective from the Effective Date hereof and shall
continue until terminated by either party by providing 60 days written notice of
intent to terminate to the other party.

Notwithstanding anything to the contrary herein, Company may remove Advisor from
the CFO position, or any other executive office of Company, in its sole
discretion. In such event, unless this Agreement is otherwise terminated as
provided for herein, Advisor shall continue to provide such financial advisory
and other services as mutually agreed upon with the Company for the duration of
the Agreement.”

5. Miscellaneous.

(a) Governing Law. This Amendment #1 and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Texas,
without giving effect to principles of conflicts of law.

(b) Counterparts. This Amendment #1 may be executed in two or more counterparts
and by facsimile, each of which shall be deemed an original and all of which
together shall constitute one instrument.

(c) Entire Agreement. The Agreement, as amended to date and by this Amendment
#1, and the documents referred to herein and therein, constitute the entire
agreement between the parties hereto pertaining to the subject matters hereof
and thereof, respectively, and any and all other written or oral agreements
existing between the parties hereto are expressly canceled.



--------------------------------------------------------------------------------

LOGO [g168476ex10_04.jpg]

 

DNP Financial Strategies

     Calpian, Inc. By:   

/s/ David N. Pilotte

     By:   

/s/ Harold Montgomery

   David N. Pilotte, Principal         Harold Montgomery, CEO    Date: March 30,
2011         Date: March 30, 2011